Murphy, J. (dissenting).
Defendant was convicted, on his plea of guilty, of possession of a weapon as a felony and sentenced, as a second felony offender, to a term of imprisonment of not less than two nor more than four years. The predicate felony, for both the elevation of the crime (Penal Law, § 265.05, subd [3]) and the severity of sentence (Penal Law, § 70.06), was defendant’s robbery conviction in New *730Jersey in 1969. For reasons already sufficiently articulated to dispense with need for unnecessary repetition (see People v Mazzie, 78 Misc 2d 1014; People v Morton, 48 AD2d 58), I would reverse the judgment on appeal insofar as it convicts defendant of a felony and sentences him as a second felony offender. The fact that defendant’s New Jersey conviction, unlike Mazzie, involves conduct which probably would also have been a felony in New York is irrelevant. Section 70.06 of the Penal Law, as it read at the time of the instant conviction, permitted recidivist treatment irrespective of the classification of the out-of-State acts in New York; and depended solely on the term of imprisonment authorized by a foreign jurisdiction. A statute so written violates sections 1 and 16 of article III of our State Constitution and the Equal Protection Clauses of our Federal and State Constitutions. (Cf. People v Parker, 49 AD2d 657; People v Downes, 49 AD2d 1038.) In such connection, it is worthy of note that our Legislature recently amended section 70.06 of the Penal Law so as to now require, before second felony treatment may be imposed, misconduct in a foreign jurisdiction sufficient to authorize a sentence exceeding one year or death "in this state.” (L 1975, ch 784, § 1.) Accordingly, defendant’s conviction should be reduced to a misdemeanor and the case remanded for resentencing.